Citation Nr: 1543631	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-12 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to higher rating(s) following the award of service connection for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to October 8, 2009, as 30 percent disabling from January 1, 2010 to December 28, 2011 and as 50 percent disabling from December 29, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for a recurrent cervical strain.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD and TBI.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, P. C. and J. C.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from December 2001 to May 2002, and from June 2004 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, inter alia, granted the Veteran's claim for service connection for PTSD and assigned an initial rating of 30 percent, effective May 25, 2007.  The claims for service connection for hearing loss and a sleep disorder were also denied.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.

The Veteran also appeals from a March 2011 Decision Review Officer (DRO) decision which, inter alia, granted his claims for service connection for residuals of a TBI, a recurrent cervical strain and degenerative disc disease of the lumbar spine and assigned an initial 10 percent rating for each disability, all effective May 25, 2007.  In March 2012, the Veteran filed a NOD.  A SOC was issued in August 2012 and the Veteran filed a substantive appeal in October 2012.

In June 2015, the Veteran and his witnesses testified during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.  During the hearing, the Veteran submitted additional evidence in support of his claims, to include a June 2015 private opinion from Dr. A. C., an April 2015 Social Security Administration decision, aa well as reports of a January 2015 private psychological evaluation and June 2015 headaches, neck and back Disability Benefit Questionnaire (DBQ).  This evidence was submitted along with a waiver of initial agency of original (AOJ) consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  

As regards characterization of the appeal, the Board notes that, as the Veteran disagreed with the initial ratings assigned following the awards of service connection for PTSD, a recurrent cervical strain and degenerative disc disease of the lumbar spine, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In a December 2009 rating decision, the RO assigned a temporary total rating for hospitalization for PTSD from October 8, 2009 to January 1, 2010.  A September 2012 rating decision assigned a 50 percent rating for PTSD, effective December 29, 2011.  As the Veteran was not granted the full benefit sought, the matter of the Veteran's entitlement to higher rating(s) for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded). 


Moreover, as the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected PTSD and TBI, the issue of entitlement to a TDIU due to the service-connected PTSD and TBI has been raised as a component of the claims for higher ratings following the award of service connection for those disabilities.  See Rice v. Shinseki, 22 Vet App. 447, 553-54 (2009).

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file, which includes VA treatment records dated through June 2014; such records were considered in the July 2014 supplemental statement of the case (SSOC).  The remaining documents in Virtual VA consist of various adjudication documents that are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

The Board's decision on the claim for service connection for obstructive sleep apnea is set forth below.  The remaining claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

The Veteran currently manifests obstructive sleep apnea and competent, probative evidence indicates that such disability was at least as likely as not incurred during, or as a result of, active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable disposition of the claim for service connection for obstructive sleep apnea, the Board fins that all notification and development actions needed to fairly resolve this claim has been accomplished.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran contends that his current obstructive sleep apnea had its onset during his service.  Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for obstructive sleep apnea is warranted.

Service treatment records are negative for findings or diagnoses referable to obstructive sleep apnea.  However, the report of a March 2005 Post-Deployment Health Assessment reflects the Veteran's report that he still felt tired after sleeping.  Post-service treatment records contain an August 2013 private sleep study, which reflects an impression of mild obstructive sleep apnea with apnea/hypopnea.

A June 2015 opinion from Dr. A. C., a private osteopath, indicates that the Veteran had been diagnosed with obstructive sleep apnea and that he had no history of this condition prior to service.  The provider noted that the Veteran does not have the normal physical problems such as obesity, narrow airway, or excessive neck tissue that caused sleep apnea and that brain injuries can affect the area of the brain that regulates breathing patterns to cause the condition.  The provider opined that it was more likely than not that the Veteran's condition was the direct result of his service.
The Board finds that this is the only competent, persuasive opinion to address the etiology of obstructive sleep apnea, as the opinion was rendered by a trained medical professional within his area of expertise, and was clearly based on full consideration of the Veteran's medical history and assertions.  Thus, the Board finds no adequate basis to reject this supportive opinion, and has accorded it significant probative weight with respect to establishing the nexus element of the claim for service connection.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Significantly, moreover, there is no contrary, negative opinion of record.  The Board also finds that no further evidentiary development in this regard is necessary. Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.). 

In sum, the evidence supports findings that the Veteran likely had in-service sleep difficulties and that he has current obstructive sleep apnea. The record also includes a medical opinion indicating that the evidence on the question of whether there exists a medical nexus between current obstructive sleep apnea and service is, at least, in relative equipoise. 

Therefore, the Board finds that the totality of the evidence-to particularly include in-service notations of sleep difficulties and the probative private medical opinion offered in support of the claim-indicates, at a minimum, that the Veteran's obstructive sleep apnea was as likely as not incurred in military service.  Accordingly, and with resolution of all reasonable doubt in the Veteran's favor, service connection for obstructive sleep apnea is warranted.


ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted. 

The Veteran was last afforded a VA examination to determine the nature and severity of his service-connected TBI in February 2009.  However, during his June 2015 hearing, the Veteran testified that his service-connected TBI had increased in severity.  Specifically, he testified that his memory loss had worsened, that he had blurred vision, photophobia and phonophobia.  He also asserts that a separate rating is warranted for a migraine headache disability that was caused by this TBI. Considering the Veteran's hearing testimony, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   

Additionally, the Veteran has contended that his various service-connected disabilities, including his PTSD, preclude employment.  An April 2015 SSA decision awarded disability benefits based, at least in part, on the Veteran's PTSD and TBI.  However, the text of this SSA decision indicates that medical improvement was expected with appropriate treatment and that a continuing disability review was recommended in 24 months.  A June 2015 opinion from Dr. E. B. indicates that the Veteran was totally disabled from being able to be employed and that he was functionally incapable of gainful employment.  However, this opinion did not contain a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). 

A January 2015 Physical Residual Functional Capacity Questionnaire completed by Dr. A. C. detailed the Veteran's various physical impairments but did not provide comment as to the Veteran's employability.  The Board notes that that ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU. 

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (now consisting of paperless records in VBMS and Virtual VA) all outstanding, pertinent records which may bear on the remaining claims on appeal.

As regards VA records, the claims file currently includes outpatient treatment records from the Battle Creek VA Medical Center (VAMC) dated through December 2009.  The Veteran also testified during his June 2015 hearing that he had received treatment at the Ann Arbor VAMC for his hearing loss.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the AOJ should obtain from the Battle Creek and/or Ann Arbor VAMCs all pertinent, outstanding records of evaluation and/or treatment of the Veteran since December 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

Further, the Veteran testified that he had been awarded Social Security Administration (SSA) benefits during his June 2015 hearing and a copy of the April 2015 SSA decision was submitted after the hearing.  However, the clinical records used to support the SSA award are not of record.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Moreover, the text of the April 2015 SSA decision submitted by the Veteran suggests that a future examination would be scheduled to determine whether medical improvement had been made.  Thus, the AOJ should obtain and associate with the claims file a copy of any SSA determinations on the Veteran's claims, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Further, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment of the Veteran), explaining that she has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  Adjudication of each higher rating claim should include consideration of whether any, or any further, "staged rating" of the disability (assignment of  different ratings for distinct periods of time, based on the facts found), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Battle Creek and/or Ann Arbor VAMCs all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since December 2009.  Follow the procedures set forth in 38 C.F.R.           § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request that the Social Security Administration furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Furnish to the Veteran and his representative a letter requesting that he provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically, request that the Veteran furnish, or furnish authorization to obtain, all outstanding, pertinent private (non-VA) medical records, to include Drs. E. B. and J. Y.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA traumatic brain injury examination, by an appropriate VA physician (such as a specialist in neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI).  

The contents of the entire, electronic claims file (in VBMS and Virtual VA, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include neuropsychological testing, if warranted) should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

To ensure that the all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the Review Evaluation of Residuals of TBI (R-TBI) Disability Benefits Questionnaire (DBQ). 

Based on the examination results, the physician should provide an assessment of the current nature and severity of the service-connected TBI consistent with the revised schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The physician is asked to specifically address the degree to which the service-connected disability is manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness. 

In making his or her assessment, the physician should identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's TBI.  If not, then, with respect to each comorbid disorder identified, the physician should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of a head injury.  If the manifestations cannot clearly be distinguished, the physician should clearly so state.  The physician should specifically consider whether a separate rating is warranted for the Veteran's reported headaches and/or vision problems.

Also based on review of the Veteran's documented medical history and assertion, the physician should indicate whether, at any time since the May 25, 2007 effective date of the award of service connection, the Veteran's service-connected disability has changed in severity, and, if so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the Veteran to undergo VA general medical examination, by an appropriate physician, at a VA medical facility. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of Veteran, and review of the record, the physician should describe the functional effects of each of the Veteran's service-connected disabilities-currently, PTSD, recurrent cervical strain, degenerative disc disease of the lumbar spine, tinnitus, and TBI residuals-on his ability to perform the mental and/or physical actions required for employment.

If no single service-connected disability, alone, is deemed to functionally preclude employment, the physician must consider and discuss the combined functional effects of all the Veteran's service-connected disabilities on his on his ability to perform the medical and physical actions required for employment. 

In doing so, the physician should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In responding to the above, the physician must consider all pertinent evidence and assertions, to particularly include the June 2015 opinion from Dr. E. B.

All examination findings, along with complete, clearly stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 



7.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include whether additional examination for the claims for a higher rating for recurrent cervical strain and lumbar spine degenerative joint disease as well as service connection for bilateral hearing loss is appropriate), adjudicate the claims on appeal in light of all pertinent evidence and legal authority (to include consideration of whether staged rating for the disabilities, pursuant to Fenderson, is warranted).

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


